TANZER, J.
TMs is an appeal by the husband from a decree dissolving the marriage. Although there are no assignments of error, see Rule 6.20, he complains of the support and alimony provisions of the decree.
The parties, now in their late forties, married in 1947. Although physically restricted by polio since the age of 17, the wife bore four children and managed to do the housework with the aid of a walker or crutches. She used a wheelchair when she left the home. Several years before this proceeding, the husband left the home to live with another woman and has two children by her. He provided some support for the wife and children, but the wife finally filed this suit for economic reasons.
The husband earned $18,000 taxable income in 1971 or 1972 (the transcript is not specific) and took home about $725 per month at the time of the hearing. He was also heavily indebted to the Internal Revenue Service.
The court below awarded $50 support for the one child remaining in the home and $850 alimony. The wife also received the family home, subject to heavy encumbrance, and the personalty was divided. We see no reason in the record to reduce those awards.
There was an evidentiary hearing on January 3, 1973 which adjourned when counsel for the wife was to obtain some information about social security eligibility. Husband’s counsel thought he would have another opportunity to introduce evidence, but the court and opposing counsel regarded the hearing as otherwise completed. When the court sent its letter opinion, but before the decree, husband’s counsel moved *589to allow additional evidence to be beard. Tbe motion was supported by an affidavit of tbe bnsband dated April 24, one week after tbe opinion, stating that be was unable to make sucb payments because his indebtedness to the Internal Revenue Service was too great and because his income so far in 1973 was only $2,200.
If tbe husband’s financial situation has altered significantly, that would be a material change in circumstances which can be presented to tbe trial court by motion for modification of the decree rather than by appeal.
Affirmed.